DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are either not persuasive or moot in view of the modified grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.
Applicant’s amendments to claims 12 and 27 overcome the previous enablement rejection insofar as the range of aluminum from “just over 0%” technically claims the bandgap between the GaN/GaN->AlGaN layers which requires a bandgap difference between layers necessary to create the two-dimensional electron gas (2DEG) confinement (i.e. since it is impossible to form a 2DEG between GaN/GaN).  Currently cited prior art does not go into sufficient detail of under what conditions and concentrations of starting the graded aluminum in GaN/GaN->AlGaN show that a 2DEG confinement does or does not occur and therefore the prior art of record lacks sufficient evidence to show lack of enablement or scope of enablement of Applicant’s amended claim language and the enablement rejection is withdrawn.
Applicant argues that on page 15 that previously relied upon Yang teaches away from the amended claimed composite channel with the electron charge density shared between the first and second 2DEG which the Examiner agrees and Applicant’s claim amendments overcome the anticipation rejection over Yang for the subset of claims that require the electron charge density shared between the first and second 2DEGs.
Terano teaches away from the claimed invention based upon the sheet carrier densities which is not persuasive as the sheet carrier density values which Terano identifies as increased sheet carrier densities are simultaneously identified by Applicant as decreased sheet carrier densities and overlapping ranges cannot be said to teach away.  More specifically, Applicant’s Figure 2 is from the paper “Density-dependent electron transport and precise modeling of GaN high electron mobility transistors” Appl. Phys. Lett. 107, 153504 (2015) by Sanyam Bajaj et al., henceforth “Bajaj”.  Bajaj formed an GaN/AlGaN structure (FIG. 2) and varied the thickness (tAlGaN) of the AlGaN to vary the sheet charge density (ns) (FIG. 3) and showed that the sheet charge density (ns) is inverse to the saturation velocity (vsat) (FIG. 6, Applicant’s FIG. 2) for a single 2DEG.  Applicant correctly notes that Terano in ¶ [0082] desires to increase the sheet carrier density Ns in each 2DEG conductive layer by maximizing the Al composition in the AlGaN barrier layers without increasing cracks.  However, Terano further addresses issues with the sheet carrier density Ns being either too high or too low:
[0085] According to the study by the inventors, if the Ns in each 2DEG 
conductive layer is 8x1012 cm-2 or higher, the ratio between 
forward current and reverse current of the diode becomes a five-digit number or 
smaller, which is not preferable in terms of operation of the diode. 
 
[0086] Therefore, in a structure including a number of 2DEG conductive layers 
as in the present invention, the Ns in each 2DEG conductive layer is preferably 
8x1012cm-2 at the highest, and more preferably, needs to be set 
and adjusted to a lower value than the above Ns value. 
 
[0087] As the lower limit of the Ns value becomes lower, the reverse leakage 
current becomes lower, but the on-state resistance becomes higher as much, as 
described above.  So as to lower the on-state resistance, the total Ns in the 
2DEG conductive layers needs to be increased.  Therefore, the Ns is preferably 
1x1012 cm-2 or higher at the lowest. 


Plotting the range of 1x1012 cm-2 to 8x1012 cm-2 shows that the ranges as taught by Terano include the regions of increased saturated electron velocity as taught by Applicant!

    PNG
    media_image1.png
    1106
    1177
    media_image1.png
    Greyscale

Therefore, Applicant’s arguments that Terano teaches away from Applicant’s claimed invention are not persuasive since the sheet carrier densities taught by Terano are in the same ranges as those taught by Applicant.  Relatedly, since the amended claim language does not indicate an objective measure of what is an “increase” in the overall saturated electron velocity in the composite channel as exemplified by the analysis above, the amended claim language raises issues of indefiniteness as detailed later in this office action.
Applicant argues on page 20 regarding claims 13 and 28 that Zhang teaches doped regions under the source and drain terminals that extend through one 2DEG heterojunction and therefore cannot be said to provide conductivity between all intervening 2DEGs and that Terano teaches no such conductive regions, but this argument is not persuasive as one having ordinary skill in the art in applying Zhang to Terano would form the conductive regions providing conductivity between all intervening 2DEGS.  Terano teaches a stack (e.g. FIG. 1) including a plurality of 2DEG channels (101, 102, 103, 104, 105) and teaches (e.g. FIG. 2) forming electrodes (41, 42, ¶ [0083]) providing conductivity between all intervening 2DEGs.


    PNG
    media_image2.png
    987
    760
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    579
    752
    media_image3.png
    Greyscale


Terano teaches forming a doped implantation region (43) to provide ohmic contact to an electrode 42, but Terano does not teach in sufficient detail forming a transistor with both source and drain terminals and a gate and the conductive regions extending at least down to the lowest 2DEG and providing conductivity between all intervening 2DEGs and the respective source and drain terminals.  Therefore, Zhang is relied upon for teaching conductive regions (410S and 410D) under source and drain terminals to provide ohmic contact to the 2DEG:

    PNG
    media_image4.png
    602
    808
    media_image4.png
    Greyscale

One having ordinary skill in the art in forming the device of Terano as a transistor as exemplified by Zhang would be motivated to form the doped regions (Zhang 410S and 410D) to provide connectivity to all of the 2DEGs to provide desirable, good low resistance ohmic contacts (¶ [0029],[0003],[0004]) to the 2DEGs of Terano.  
Additionally, it should be noted that forming doped regions to provide ohmic contacts to a vertical stack of 2DEGs is generally known in the art, e.g. newly cited U.S. Patent Number 9,035,355 B2 to Ostermaier et al. regions 106 and 108, U.S. Patent Number 8,896,027 B2 to Terano et al. regions 12, U.S. Patent Number 5,266,506 to Green, Jr. regions 10 and 11, U.S. Patent Number 10,403,745 B2 to Higuchi et al. regions 9 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 has been amended to recite wherein the composite channel of the transistor results in higher values for both charge density and saturated electron velocity in the composite channel than in a channel of a transistor comprising only one 2DEG, but this amended language is not reasonably supported by Applicant’s originally filed specification which fails to compare both the charge density and saturation electron velocity of Applicant’s composite channel versus both the charge density and saturation electron velocity of only one 2DEG.  Applicant’s originally filed specification discusses the limitations of a single 2DEG where saturated electron velocity is inversely related to sheet charge density, but does not discuss both the charge density and saturated electron velocity of Applicant’s device as compared to both charge density and saturated electron velocity of only a single 2DEG and therefore the amended claim language is new matter.
Claim 25 has been amended similar to claim 10 and is similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,16-27,31-34,39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 16 have been amended to recite “wherein electron charge density is shared between the first and second 2DEG so as to increase the overall saturated electron velocity of the composite channel” which is indefinite for two reasons:
1) the language fails to specify what the increase is with respect to, i.e. does not provide an objective measure of how to interpreted the “increase”; and
2) the language functionally claims the point of novelty which fails to inform what is structurally required by the functional language
Regarding the first issue, the language “so as to increase the overall saturated electron velocity” is indefinite since it fails to provide an objective measure of what the overall saturated electron velocity is increased in relation to.  Although it has been held that terms of degree are not necessarily indefinite, e.g. Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014), MPEP 2173.05(b), in the present case the language does not provide some standard for measuring what is or is not an increase in overall saturated electron velocity, see e.g. Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992) where comparative language was held indefinite because the specification lacked from standard for measuring the degrees intended.
	Additionally, although Applicant’s disclosure provides an embodiment with increased saturated electron velocity, it has been held that "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).
	Regarding the second issue, the language “wherein electron charge density is shared between the first and second 2DEG so as to increase the overall saturated electron velocity of the composite in terms of structure rather than function. (emphasis added) In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As best as can be determined by the Examiner, the function that determines the increase the overall saturated electron velocity is the presence of a composite channel wherein the composite channel of the transistor comprises both the first and second 2DEGs and wherein the electron charge density is shared between the first and second 2DEG, but it is unclear from the claim and the specification what additional structural limitations are required, if any, to achieve the additional language of an increase in the overall saturated electron velocity.  Applicant’s disclosure in paragraph [0012] “[…] A high total charge density - required for high power operation - is divided among the plurality of 2DEGs. Since each 2DEG does not have a large charge density, it can sustain the high saturated electron velocity required for very high frequency operation. […]”.   It has been held that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942), and therefore the language of “so as to increase the overall saturated electron velocity of the composite channel” is indefinite.  
	Claims 2-12,17-27,31-34,39 are rejected insofar as they depend upon and inherit the indefinite language of claims 1 and 16.
Although not currently claimed, it should be noted that hypothetically removing the language “so as to increase the overall saturated electron velocity of the composite channel” would overcome the two indefinite issues as detailed above.
th paragraph) so logically there must be other interpretations of the language of claims 1 and 16 besides comparing the overall saturated electron velocity to a channel having a transistor comprising only one 2DEG.  Additionally, the language of claims 10 and 25 are indefinite since it references a transistor comprising only one 2DEG and a transistor having only one 2DEG does not have a fixed charge density or saturated electron velocity, for example as shown in Applicant’s FIG. 2 wherein the saturated electron velocity varies between different single 2DEG transistors.  It has been held that reference to an object that is variable may render a claim indefinite, Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989), MPEP 2173.05(b) and therefore the amended claim language is indefinite since it references the variables of the fixed charge density or saturated electron velocity of a single 2DEG which may vary widely between different single 2DEG transistors (e.g. transistors with different AlGaN thicknesses will have different fixed charge densities and saturation electron velocities as discussed in Bajaj).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8-10,13,14,16-21,23-25,28,29,32-35,39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0013327 A1 to Terano et al., “Terano”, in view of U.S. Patent Application Publication Number 2008/0124851 A1 to Zhang et al., “Zhang”.
Regarding claim 1 insofar as definite, Terano discloses a composite channel device (e.g. FIG. 1, ¶ [0078]-[0090]), comprising: 
a first channel layer (1, ¶ [0122]); 
a first barrier layer (11, ¶ [0127]) on the first channel layer, the first barrier layer having a higher bandgap (AlGaN) than the first channel layer (GaN);
a first Two-Dimensional Electron Gas (2DEG) (101, ¶ [0163]) formed in the first channel layer (1) at an interface with the first barrier layer (11); and 
a second channel layer (2, ¶ [0123]) on the first barrier layer (11);
a second barrier layer (12, ¶ [0128]) on the second channel layer, the second barrier layer having a higher bandgap (AlGaN) than the second channel layer (2); and 
a second 2DEG (102, ¶ [0164]) formed in the second channel layer (2) at an interface with the second barrier layer (12)

wherein electron charge density is shared between the first and second 2DEG so as to increase the overall saturated electron velocity in the composite channel (i.e. not form the current density higher than 8x1012cm-2, ¶ [0086]).
Terano fails to clearly anticipate wherein the device is a transistor.
Zhang teaches (e.g. FIG. 4, FIG. 8) a HEMT transistor (Abstract, ¶ [0001]-[0005]) including a double heterostructure HEMT (FIG. 7, ¶ [0032]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in a transistor as exemplified by Zhang in order to achieve the performance of high electron mobility transistors (HEMTs) (¶ [0001]-[0005]) and with multiple heterostructures in order to exhibit higher channel mobilities (Zhang ¶ [0032]) or alternately to have applied the composite channel structure of Terano to the HEMT of Zhang in order to benefit from low on-state resistance and low reverse leakage currents (Terano Abstract) without issues of cracks (Terano ¶ [0013]-[0015],[0038]).

Regarding claim 2, Terano in view of Zhang yields the transistor of claim 1, and Terano further discloses:
a third channel layer (3, ¶ [0124]) on the second barrier layer; 
a third barrier layer (13, ¶ [0129]) on the third channel layer; and
a third 2DEG (103, ¶ [0165]) formed in the third channel layer at an interface with the third barrier layer,
wherein the composite channel (of Terano) of the transistor (when applying the teachings of Zhang) further comprises the third 2DEG (103 of Terano).

Regarding claim 3, Terano in view of Zhang yields the transistor of claim 1, and Terano further discloses wherein the channel (1 and 2) and barrier layers (11 and 12) comprise Group III nitride materials (GaN and AlGaN respectively, ¶ [0048],[0049]).

Regarding claim 4, Terano in view of Zhang yields the transistor of claim 3, and Terano further discloses wherein at least one channel layer (1 and 2) comprises GaN (¶ [0049]) and the barrier layer (11 and 12) on it comprises AIGaN (¶ [0049]).

Regarding claim 5, Terano in view of Zhang yields the transistor of claim 1, and Terano further discloses wherein the first barrier layer (e.g. 11) is doped with an n-type dopant (portion 51) to a greater extent than the uppermost barrier layer (undoped GaN cap 23 is interpreted as the uppermost barrier layer, ¶ [0049], based upon the broadest reasonable interpretation, see MPEP 2111, as not including a 2DEG).

Regarding claim 6, Terano in view of Zhang yields the transistor of claim 5, and Terano further discloses wherein the n-type dopant in the doped barrier layers is concentrated (e.g. region 51 and 52 of barrier layers 11 and 12) toward the upper surface of each doped barrier layer (lower surface becomes the bottom surface when orientation is inverted).
Examiner’s Note: Applicant’s specification on page 6 paragraph [0023] recites:
[0023]   Relative terms such as "below" or "above" or "upper" or "lower" or "horizontal" or "vertical" may be used herein to describe a relationship of one element, layer or region to another element, layer or region as illustrated in the figures. It will be understood that these terms are intended to encompass different orientations of the device in addition to the orientation depicted in the figures.

Terano in FIG. 1 is flipped over or inverted.  

Regarding claim 8, Terano in view of Zhang yields the transistor of claim 1, and Terano further discloses a substrate (21, ¶ [0132]), wherein the first channel layer (1) is (indirectly) on the substrate (21).

Regarding claim 9, although Terano in view of Zhang yields the transistor of claim 8, and Terano teaches a low-temperature buffer layer (22, ¶ [0049]) between the substrate (21) and the first channel layer (1), Terano fails to clearly state wherein the layer (22) is a nucleation layer.
Zhang teaches a nucleation layer (30, ¶ [0020],[0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with the buffer layer of Terano as a nucleation layer as taught by Zhang in order to form the device on a silicon carbide (SiC) substrate (Zhang ¶ [0022]) which benefits from the improved performance such as thermal performance of silicon carbide (SiC) substrates which is well-known in the art.

Regarding claim 10 insofar as definite, although Terano in view of Zhang the transistor of claim 1, Terano fails to clearly anticipate wherein the composite channel of the transistor results in higher values for both charge density and saturated electron velocity in the composite channel than in a channel of a transistor comprising only one 2DEG.
Terano teaches varying the Al composition such that the charge density is higher (¶ [0058]) than a single 2DEG (¶ [0056]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang by optimizing the thickness and Al composition in order to form a composite channel with a higher charge density and saturated electron velocity than a transistor comprising only one 2DEG (e.g. as compared to a poorly functioning single 2DEG transistor) as generally taught by Terano since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the aluminum composition and thickness of the AlGaN layer determine the charge density and saturation electron velocity making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 13, Terano discloses a composite channel device, comprising:
a first channel layer (1, ¶ [0122]);
a first barrier layer (11, ¶ [0127]) on the first channel layer, the first barrier layer having a higher
bandgap (AlGaN) than the first channel layer (GaN);
a first Two-Dimensional Electron Gas (2DEG) (2DEG) (101, ¶ [0163]) formed in the first channel layer (1) at an interface with the first barrier layer (11); and 
a second channel layer (2, ¶ [0123]) on the first barrier layer (11);

a second 2DEG (102, ¶ [0164]) formed in the second channel layer (2) at an interface with the second barrier layer (12).
Although Terano teaches (e.g. FIG. 2) forming electrodes (41, 42, ¶ [0083]) providing electrical conductivity between all intervening 2DEGs, Terano fails to clearly anticipate wherein the device is a transistor including source and drain terminals formed over the uppermost barrier layer; and separate conductive regions under the source and drain terminals, the conductive regions extending at least down to the lowest 2DEG and providing conductivity between all intervening 2DEGs and the respective source and drain terminals.
Zhang teaches (e.g. FIG. 4, FIG. 8) a HEMT transistor (Abstract, ¶ [0001]-[0005]) including a double heterostructure HEMT (FIG. 7, ¶ [0032]). Zhang further teaches (e.g. FIG. 4, FIG. 8) source (90) and drain (100) terminals (¶ [0020]) formed over the uppermost barrier layer (as pictured); and separate conductive regions (410S and 410D, ¶ [0029]) under the source and drain terminals, the conductive regions extending at least down to the lowest 2DEG (of Zhang) and wherein the conductive regions (410S and 410D) provide desirable good, low resistance ohmic contacts (¶ [0029],[0003],[0004]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in a transistor as exemplified by Zhang in order to achieve the performance of high electron mobility transistors (HEMTs) (¶ [0001]-[0005]) and with multiple heterostructures in order to exhibit higher channel mobilities (Zhang ¶ [0032]) or alternately to have applied the composite channel structure of Terano to the HEMT of Zhang in order to benefit from low on-state resistance and low reverse leakage currents (Terano Abstract) without issues of cracks (Terano ¶ [0013]-[0015],[0038]).  
Zhang fails to clearly teach providing conductivity between all intervening 2DEGs and the respective source and drain terminals.
However, Zhang teaches wherein the conductive regions (410S and 410D) provide desirable good, low resistance ohmic contacts (¶ [0029],[0003],[0004]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with the conductive regions contacting all of the 2DEGs as suggested by Zhang in order to desirably form good, low resistance ohmic contacts (Zhang ¶ [0029],[0003],[0004]).

Regarding claim 14, Terano in view of Zhang yields the transistor of claim 13, and Zhang further teaches wherein the conductive regions (410A and 410D) are formed by ion implantation (¶ [0004],[0029],[0044],[0045]).

Regarding claim 16 insofar as definite, Terano discloses a method of fabricating a device, comprising: 
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a first channel layer (1, ¶ [0122]);
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a first barrier layer (11, ¶ [0127]) on the first channel layer (1), the first barrier layer having a higher bandgap (AlGaN) than the first channel layer (GaN), whereby a first Two-Dimensional Electron Gas (2DEG) (101, ¶ [0163]) is formed in the first channel layer at an interface with the first barrier layer;
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a second channel layer (2, ¶ [0123]) on the first barrier layer (11); and 
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a second barrier layer (12, ¶ [0128]) on the second channel layer (2), the second barrier layer having a higher bandgap (AlGaN) than the 
wherein a composite channel of the transistor comprises both the first (101) and second (102) 2DEGs (¶ [0010],[0015],[0038],[0054],[0074],[0085]-[0087]); and
wherein the electron charge density is shared between the first and second 2DEG so as to increase the overall saturated electron velocity of the composite channel (i.e. not form the current density higher than 8x1012cm-2, ¶ [0086]).
Terano fails to clearly anticipate wherein the device is a transistor.
Zhang teaches (e.g. FIG. 4, FIG. 8) a HEMT transistor (Abstract, ¶ [0001]-[0005]) including a double heterostructure HEMT (FIG. 7, ¶ [0032]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Terano to make a transistor as exemplified by Zhang in order to achieve the performance of high electron mobility transistors (HEMTs) (¶ [0001]-[0005]) and with multiple heterostructures in order to exhibit higher channel mobilities (Zhang ¶ [0032]) or alternately to have applied the composite channel structure of Terano to the HEMT of Zhang in order to benefit from low on-state resistance and low reverse leakage currents (Ternao Abstract) without issues of cracks (Terano ¶ [0013]-[0015],[0038]).

Regarding claim 17, Terano in view of Zhang yields the method of claim 16, and Terano further discloses depositing a third channel layer (3, ¶ [0124]) on the second barrier layer; and depositing a third barrier layer (13, ¶ [0129]) on the third channel layer, the third barrier layer having a higher bandgap (AlGaN) than the third channel layer (GaN), whereby a third 2DEG (103, ¶ [0165]) is formed in the third channel layer at an interface with the third barrier layer, wherein the composite channel of the Terano) of the transistor (when applying the teachings of Zhang) further comprises the third 2DEG (103 of Terano).

Regarding claim 18, Terano in view of Zhang yields the method of claim 16, and Terano further discloses and wherein the channel (1 and 2) and barrier layers (11 and 12) comprise Group III nitride materials (GaN and AlGaN respectively, ¶ [0048],[0049]).

Regarding claim 19, Terano in view of Zhang yields the method of claim 16, and Terano further discloses wherein depositing at least one channel layer (e.g. 1 or 2) comprises depositing a GaN layer (¶ [0048],[0049]) and wherein depositing a barrier layer (11 or 12) directly on it comprises depositing a AIGaN layer (¶ [0048],[0049]) directly on the GaN layer.

Regarding claim 20, Terano in view of Zhang yields the method of claim 16, and Terano further teaches wherein depositing all barrier layers (11, 12, 13 14) other than the uppermost barrier layer (undoped GaN cap 23 is interpreted as the uppermost barrier layer, ¶ [0049], based upon the broadest reasonable interpretation, see MPEP 2111, as not including a 2DEG) comprises further doping (portions 51, 52, 53, 54, 55) the barrier layers (11, 12, 13, 14, 15) other than the uppermost barrier layer (23) with an n-type dopant (Abstract, ¶ [0025],[0026],[0075],[0081],[0083]).

Regarding claim 21, Terano in view of Zhang yields the method of claim 20, and Terano further teaches wherein doping the barrier layers (e.g. region 51 and 52 of barrier layers 11 and 12) other than the uppermost barrier layer (23) with an n-type dopant comprises concentrating the dopant toward the upper surface of each doped barrier layer (lower surface becomes the bottom surface when orientation is inverted).

[0023]   Relative terms such as "below" or "above" or "upper" or "lower" or "horizontal" or "vertical" may be used herein to describe a relationship of one element, layer or region to another element, layer or region as illustrated in the figures. It will be understood that these terms are intended to encompass different orientations of the device in addition to the orientation depicted in the figures.

Although claim 21 recites “toward the upper surface”, the upper surface itself is not defined with respect to an orientation and therefore the interface surface between the barriers and channels (e.g. between 11 and 1 and also 12 and 2) are interpreted as the “upper surface” when the orientation of Terano in FIG. 1 is flipped over or inverted.  

Regarding claim 23, Terano in view of Zhang yields the method of claim 16, and Terano further discloses providing a substrate (21, ¶ [0132]), wherein depositing a first channel layer (1) comprises depositing the first channel layer (1) (indirectly) on the substrate (21).

Regarding claim 24, although Terano in view of Zhang yields the method of claim 24, and Terano teaches depositing a low-temperature buffer layer (22, ¶ [0049]) between the substrate (21) and the first channel layer (1), Terano fails to clearly state wherein the layer (22) is a nucleation layer.
Zhang teaches a nucleation layer (30, ¶ [0020],[0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with the buffer layer of Terano  as a nucleation layer as taught by Zhang in order to form the device on a silicon carbide (SiC) substrate (Zhang ¶ [0022]) which benefits from the improved performance such as thermal performance of silicon carbide (SiC) substrates which is well-known in the art.

Terano in view of Zhang yields the method of making the transistor of claim 16, Terano fails to clearly anticipate wherein the composite channel of the transistor results in higher values for both charge density and saturated electron velocity in the composite channel than in a channel of a transistor comprising only one 2DEG.
However, Terano teaches varying the Al composition such that the charge density is higher (¶ [0058]) than a single 2DEG (¶ [0056]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Terano in view of Zhang by optimizing the thickness and Al composition in order to form a composite channel with a higher charge density and saturated electron velocity than a transistor comprising only one 2DEG (e.g. as compared to a poorly functioning single 2DEG transistor) as generally taught by Terano since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the aluminum composition and thickness of the AlGaN layer determine the charge density and saturation electron velocity making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 28, Terano discloses a method of fabricating a device, comprising:
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a first channel layer (1, ¶ [0122]):
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a first barrier layer (11, ¶ [0127]) on the first channel layer (1), the first barrier layer (11) having a higher bandgap (AlGaN) than the 
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a second channel layer (2, ¶ [0123]) on the first barrier layer (11);
depositing (epitaxial ¶ [0049], e.g. MOVPE, ¶ [0050]) a second barrier layer (12, ¶ [0123]_ on the second channel layer (2), the second barrier layer having a higher bandgap (AlGaN) than the second channel layer (GaN), whereby a second 2DEG (102, ¶ [0164]) is formed in the second channel layer (2) at an interface with the second barrier layer (12).
Although Terano teaches (e.g. FIG. 2) forming electrodes (41, 42, ¶ [0083]) providing electrical conductivity between all intervening 2DEGs, Terano fails to clearly anticipate wherein the device is a transistor including forming source and drain terminals formed over the uppermost barrier layer; and forming separate conductive regions under the source and drain terminals, the conductive regions extending at least down to the lowest 2DEG and providing conductivity between all intervening 2DEGs and the respective source and drain terminals.
Zhang teaches (e.g. FIG. 4, FIG. 8) a HEMT transistor (Abstract, ¶ [0001]-[0005]) including a double heterostructure HEMT (FIG. 7, ¶ [0032]) and (e.g. FIG. 4, FIG. 8) forming source (90) and drain (100) terminals (¶ [0020]) formed over the uppermost barrier layer (as pictured); and forming separate conductive regions (410S and 410D, ¶ [0029]) under the source and drain terminals, the conductive regions extending at least down to the lowest 2DEG (of Zhang) and providing conductivity between all intervening 2DEGs and the respective source and drain terminals.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Terano to make a transistor as exemplified by Zhang in order to achieve the performance of high electron mobility transistors (HEMTs) (¶ [0001]-[0005]) and with multiple heterostructures in order to exhibit higher channel mobilities (Zhang Terano to the HEMT of Zhang in order to benefit from low on-state resistance and low reverse leakage currents (Ternao Abstract) without issues of cracks (Terano ¶ [0013]-[0015],[0038]).
Zhang fails to clearly anticipate providing conductivity between all intervening 2DEGs and the respective source and drain terminals.
However, Zhang teaches wherein the conductive regions (410S and 410D) provide desirable good, low resistance ohmic contacts (¶ [0029],[0003],[0004]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Terano in view of Zhang with the conductive regions contacting all of the 2DEGs as suggested by Zhang in order to desirably form good, low resistance ohmic contacts (Zhang ¶ [0029],[0003],[0004]).

Regarding claim 29, Terano in view of Zhang yields the method of claim 28, and Zhang further teaches wherein forming separate conductive regions comprises forming the conductive regions by ion implantation (¶ [0004],[0029],[0044],[0045]).

Regarding claim 32, Terano in view of Zhang yields the transistor of claim 2, and Terano further teaches wherein at least one of the first and second barrier layers (e.g. 11 or 12) are doped with an n-type dopant (regions 51 or 52) to a greater extent than the uppermost barrier layer (e.g. updated GaN cap 23 is interpreted as the uppermost barrier layer, ¶ [0049], based upon the broadest reasonable interpretation, see MPEP 2111, as not including a 2DEG).

Terano in view of Zhang yields the transistor of claim 1, and Terano further teaches wherein an embedded barrier layer (e.g. 11 may be 25 nm thick, ¶ [0049]) has a greater thickness than the uppermost barrier layer (23 may be 5 nm thick, ¶ [0049]).

Regarding claim 34, although Terano in view of Zhang yields the transistor of claim 1, Terano fails to clearly teach in FIG. 1 wherein an embedded barrier layer (e.g. 11) has a thickness less than the uppermost barrier layer (e.g. 23).
However, Terano teaches in a different embodiment (e.g. FIG. 3) wherein a thickness of an embedded layer (e.g. 11, 25 nm ¶ [0049]) has a thickness less than an uppermost barrier layer (23 and 15 together, 25 nm + 5 nm, ¶ [0049]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with the embedded barrier layer(s) with less thickness than an uppermost barrier layer as suggested by Terano since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the uppermost barrier determines some of the electrical characteristics of the transistor such as the gate capacitance making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Regarding claim 35, Terano discloses a composite channel device, comprising: 
a first channel layer (1, ¶ [0122]);

a first Two-Dimensional Electron Gas (2DEG) (101, ¶ [0163]) formed in the first channel layer (1) at an interface with the first barrier layer (11); and 
a second channel layer (2, ¶ [0123]) on the first barrier layer;
a second barrier layer (12, ¶ [0128]) on the second channel layer, the second barrier layer having a higher bandgap (AlGaN) than the second channel layer (GaN); and 
a second 2DEG (102, ¶ [0164]) formed in the second channel layer at an interface with the second barrier layer;
wherein an embedded barrier layer (e.g. 11) is doped with an n-type dopant (region 51) to a greater extent than an uppermost barrier layer (e.g. undoped layer 23, ¶ [0049]).
Terano fails to clearly anticipate wherein the device is a transistor.
Zhang teaches (e.g. FIG. 4, FIG. 8) a HEMT transistor (Abstract, ¶ [0001]-[0005]) including a double heterostructure HEMT (FIG. 7, ¶ [0032]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in a transistor as exemplified by Zhang in order to achieve the performance of high electron mobility transistors (HEMTs) (¶ [0001]-[0005]) and with multiple heterostructures in order to exhibit higher channel mobilities (Zhang ¶ [0032]) or alternately to have applied the composite channel structure of Terano to the HEMT of Zhang in order to benefit from low on-state resistance and low reverse leakage currents (Terano Abstract) without issues of cracks (Terano ¶ [0013]-[0015],[0038]).

Regarding claim 39, Terano in view of Zhang yields the transistor of claim 29, and Zhang further teaches wherein the ion implantation is performed with an n-type dopant (e.g. Si, ¶ [0044]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Terano in view of Zhang, further in view of U.S. Patent Application Publication Number 2014/0264273 A1 to Howell et al., “Howell”.
Regarding claim 7, although Terano in view of Zhang yields the transistor of claim 5, Terano fails to clearly teach wherein the concentration of doping in two or more doped barrier layers is different, and wherein the deeper of the doped barrier layers have higher concentrations.
Howell teaches a composite channel HEMT (¶ [0002]-[0014]) including delta doping the lower barrier layers (e.g. FIGURE 1 layers 114, 118, 122, 126, 130, ¶ [0047]) (such that the deeper barrier layers 114, 118, 122, 126, 130 are necessarily doped to a higher concentration than upper barrier layer 134, ¶ [0045]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with delta doping the deeper AlGaN barrier layers except the top barrier layer as taught by Howell in order to desirably achieve “off” at relatively low gate voltages (Howell ¶ [0002]-[0012],[0075]).

Regarding claim 22, although Terano in view of Zhang yields the method of claim 20, Terano fails to clearly teach wherein doping the barrier layers other than the uppermost barrier layer with an n-type dopant comprises increasing the concentration of dopant as a function of barrier layer depth.
Howell teaches a composite channel HEMT (¶ [0002]-[0014]) including delta doping the lower barrier layers (e.g. FIGURE 1 layers 114, 118, 122, 126, 130, ¶ [0047]) (such that the deeper barrier layers 114, 118, 122, 126, 130 are necessarily doped to a higher concentration than upper barrier layer 134, ¶ [0045]), wherein the n-type dopant comprises increasing the dopant as a function of depth (i.e. a 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Terano in view of Zhang with delta doping the deeper AlGaN barrier layers except the top barrier layer as taught by Howell in order to desirably achieve “off” at relatively low gate voltages (Howell ¶ [0002]-[0012],[0075]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terano in view of Zhang, further in view of U.S. Patent Application Publication Number 2005/0077538 A1 to Heikman, “Heikman”.
Regarding claim 7, although Terano in view of Zhang yields the transistor of claim 5, Terano fails to clearly teach wherein the concentration of doping in two or more doped barrier layers is different, and wherein the deeper of the doped barrier layers have higher concentrations.
Heikman teaches a series of barrier layers (e.g. FIG. 1 AlGaN layers L1, L3, L5) and wherein n-type dopants are included at every even numbered GaN/AlGaN interface (¶ [0027]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Terano in view of Zhang with every other GaN/AlGaN interface including n-type dopants within the AlGaN barrier layer as taught by Heikman (e.g. such that even barrier layers 12 and 14 of Terano are n-type doped and odd barrier layers 11, 13, 15 are undoped, such that deeper barrier layers 14 and 12 have higher concentrations than barrier 15) in order to achieve high sheet carrier densities in each channel while maintaining low energy barrier for transfer of majority carriers between channels (Heikman Abstract, ¶ [0006]-[0009]) and/or compensate for polarization charge thus limiting band-curvature at the interface (Heikman ¶ [0028],[0031]-[0040]).

Claims 11,26,37 are rejected under 35 U.S.C. 103 as being unpatentable over Terano in view of Zhang, further in view of U.S. Patent Application Publication Number 2002/0017648 A1 to Kasahara et al., “Kasahara”.
Regarding claims 11 and 26, although Terano in view of Zhang yields the transistor of claim 4 and the method of claim 19, Terano and Zhang fail to clearly teach wherein the concentration of Al in one or more AIGaN layers is graded from a lower concentration at the lower surface to a higher concentration at the upper surface.
	Kasahara teaches (e.g. FIG. 13) wherein an AlGaN layer (10) is graded from a lower concentration (X=0.1) at a lower surface to a higher concentration (X=0.3) at an upper surface (¶ [0024],[0067]-[0069]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Terano in view of Zhang by grading the aluminum in the AlGaN layer as taught by Kasahara in order to achieve high channel resistance with good controllability and improved gate withstand voltage (Kasahara ¶ [0024],[0068]).

Regarding claim 37, Terano discloses a composite channel device (e.g. FIG. 1, ¶ [0078]-[0090]), comprising:
a first channel layer (1, ¶ [0122]) comprising GaN;
a first barrier layer (11, ¶ [0127]) on the first channel layer, the first barrier layer comprising AIGaN;
a first Two-Dimensional Electron Gas (2DEG) (101, ¶ [0163]) formed in the first channel layer (1) at an interface with the first barrier layer (11); and
a second channel layer (2, ¶ [0123]) comprising GaN;

a second 2DEG (102, ¶ [0164]) formed in the second channel layer at an interface with the second barrier layer.
Terano fails to clearly teach wherein the concentration of Al in an embedded barrier layers is graded from a lower concentration at the lower surface to a higher concentration at the upper surface.
	Kasahara teaches (e.g. FIG. 13) wherein an AlGaN layer (10) is graded from a lower concentration (X=0.1) at a lower surface to a higher concentration (X=0.3) at an upper surface (¶ [0024],[0067]-[0069]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Terano in view of Zhang by grading the aluminum in the AlGaN layer as taught by Kasahara in order to achieve high channel resistance with good controllability and improved gate withstand voltage (Kasahara ¶ [0024],[0068]).

Claims 15,30,36 are rejected under 35 U.S.C. 103 as being unpatentable over Terano in view of Zhang, further in view of U.S. Patent Number 7,692,263 B2 to Wu et al., “Wu”.
Regarding claims 15 and 30, Terano in view of Zhang yields the transistor of claim 13 or the method according to claim 28, and Zhang further teaches (e.g. FIG. 1,2) a gate terminal (80) formed over the uppermost barrier layer (50) between the source (90) and drain (100) terminals.
Terano in view of Zhang fail to clearly teach one or more field plates formed at least partially over the gate terminal and extending at least partially over the region between the gate and drain terminals.
Wu teaches (e.g. FIGURE 2) a field plate (36) at least partially over a gate terminal (22 and 30 and 32) and extending partially over a region (Lfd2) between a gate and a drain (20) terminal (column 8 line 44 to column 9 line 10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Terano in view of Zhang with a field plate as taught by Wu in order to achieve high blocking voltages and lower on resistances (Wu Abstract, column 3 line 65 to column 4 line 9).

Regarding claim 36, Terano in view of Zhang yields the composite channel transistor of claim 35, and Zhang further teaches (e.g. Fig. 1,2) source (90) and drain (100) terminals formed over the uppermost barrier layer (50); and a gate terminal (80) formed over the uppermost barrier layer (50) between the source (90) and drain (100) terminals.
Terano and Zhang fail to clearly teach one or more field plates formed at least partially over the gate terminal and extending at least partially over the region between the gate and drain terminals.
Wu teaches (e.g. FIGURE 2) a field plate (36) at least partially over a gate terminal (22 and 30 and 32) and extending partially over a region (Lfd2) between a gate and a drain (20) terminal (column 8 line 44 to column 9 line 10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Terano in view of Zhang with a field plate as taught by Wu in order to achieve high blocking voltages and lower on resistances (Wu Abstract, column 3 line 65 to column 4 line 9).


Allowable Subject Matter
Claims 12 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action based upon the Examiner’s suggestion above and to include all of the limitations of the base claim and any intervening claims.
Claims 27 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although some claims have been indicated as including allowable subject matter, the allowable subject matter applies only to the dependent claims when written in independent form with all intervening claims and does not apply to additional claims in combination or newly dependent claims (for example, amending claim 16 to incorporate the language of claims 19, 26, and 27 would require additional consideration for claims 17-25 for patentability e.g. indefiniteness, new matter).  After final amendments are not entered as a matter of right except for the situations as noted in 37 C.F.R. 1.116.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Number 9,035,355 B2 to Ostermaier et al.
U.S. Patent Number 8,896,027 B2 to Terano et al.
U.S. Patent Number 5,266,506 to Green, Jr.
U.S. Patent Number 10,403,745 B2 to Higuchi et al. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Eric A. Ward/               Primary Examiner, Art Unit 2891